MADDOX, Justice
(dissenting).
I respectfully dissent. The indictment here charges Martin with forgery in the first degree. In Brown v. State, 30 Ala. App. 339, 7 So.2d 24 (1942), the indictment read:
“The Grand Jury of said County charge that before the finding of this indictment, that J. R. Brown alias, John Brown with intent to injure or defraud, did falsely make alter, forge or counterfeit an instrument in writing, in words and figures, substantially as follows:
“ ‘No. 2045 The State of Alabama, Dale County Commissioners Court $532.38, Ozark, Alabama Sept. 30, 1937 Term 193_. Pay to J. H. Morris or Order . Five Hundred thirty two & 38/100 .Dollars for 17741 Feet of Lumber Dist. 3, out of Moneys in the Treasury to the credit of the Road and Bridge Maintenance Fund. To County Treasurer, Dale County, Alabama. Issues Sept. 30, 1937, 193_. Frank 0. Deese, Judge of Probate, Roberts & Son, Birmingham, Ala.’ And on the back thereof appears the following: ‘J. H. Morris J. R. Brown.’ or, with intent to injure or defraud, did utter and publish as true the said falsely made, altered, forged, or counterfeited instrument in writing, knowing the same to be so made, altered, forged or counterfeited, against the peace and dignity of the State of Alabama.”
The indictment here is as follows:

*1155


*1156As is plain, except for the description of the instrument, allegedly forged, the charge here is identical with that in Brown.
In Brown, the court said of the indictment there:
“The inclusion of the words: And on the hack thereof appears the following ‘J. H. Morris J. R. Brown ’ in the indictment in this case did not charge appellant with the forgery of the name J. H. Morris on the ‘instrument in writing’ set out in the indictment.”
The court, in Brown said that an indictment such as the one here charges a forgery of the instrument (first degree forgery) and that:
“In 26 Corpus Juris, at page 944, is the statement: ‘If the indictment is for the forging of an endorsement it must be set out accompanied with such averments as will make the offense affirmatively appear.’ (Italics supplied by us).”
I would affirm the judgment of the Court of Criminal Appeals.